  Case 8:21-cv-00144-AAS Document 36 Filed 06/17/21 Page 1 of 5 PageID 335




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA


SUNCOAST WATERKEEPER,

                         Plaintiff,             Civil Case No.: 8:21-cv-00144

                          v.

SUNCOAST METALS, LLC and
PARADISE PROPERTIES OF
LONGBOAT KEY, LLC,


                       Defendants.


       STIPULATION TO DISMISS PLAINTIFF’S CLAIMS WITH
    PREJUDICE, RETAINING JURISDICTION OVER SETTLEMENT;
   [PROPOSED] ORDER GRANTING DISMISSAL OF CLAIMS WITH
    PREJUDICE, RETAINING JURISDICTION OVER SETTLEMENT

      WHEREAS, on July 31, 2020, Plaintiff SUNCOAST WATERKEEPER (“Waterkeeper”),

provided SUNCOAST METALS, LLC, and PARADISE PROPERTIES OF LONGBOAT KEY,

LLC, (“Suncoast Metals” or “Defendants”) with the First Notice of Violations and Intent to File

Suit (“Notice”) under Clean Water Act § 505, 33 U.S.C. § 1365.

       WHEREAS, on November 12, 2020, Plaintiff SUNCOAST WATERKEEPER

(“Waterkeeper”), provided SUNCOAST METALS, LLC, and PARADISE PROPERTIES OF

LONGBOAT KEY, LLC, (“Suncoast Metals” or “Defendants”) with a Second Notice of

Violations and Intent to File Suit (“Notice”) under Clean Water Act § 505, 33 U.S.C. § 1365.




                                            Page 1
  Case 8:21-cv-00144-AAS Document 36 Filed 06/17/21 Page 2 of 5 PageID 336




       WHEREAS, on January 19, 2021, WATERKEEPER filed its Complaint against

Defendants in this Court. Said Complaint incorporates by reference all of the allegations

contained in WATERKEEPER’S two Notices.

       WHEREAS, WATERKEEPER and SUNCOAST METALS (the “settling parties”),

through their authorized representatives and without either adjudication of WATERKEEPER

claims or admission by SUNCOAST METALS, LLC and PARADISE PROPERTIES OF

LONGBOAT KEY, LLC, of any alleged violation or other wrongdoing, have chosen to resolve

in full by way of settlement the allegations of WATERKEEPER as set forth in the Notices and

Complaint, thereby avoiding the costs and uncertainties of further litigation. A copy of the

Settlement Agreement (“Settlement Agreement”) entered into by and between WATERKEEPER

and SUNCOAST METALS is attached hereto as Exhibit 1 and incorporated by reference.

       WHEREAS, Plaintiff submitted the Settlement Agreement via email, to the U.S. EPA

and the U.S. Department of Justice (the “federal agencies”) for a 45-day statutory review period,

consistent with 33 U.S.C. § 1365(c) and 40 C.F.R. § 135.5, and that review period has

completed. The federal agencies have submitted correspondence to the Court indicating that they

have no objection to the terms of the Settlement Agreement.

       NOW THEREFORE, IT IS HEREBY STIPULATED and agreed to that the Settling

Parties request an order from this Court (1) dismissing with prejudice WATERKEEPER’s claims

as to SUNCOAST METALS, LLC, and PARADISE PROPERTIES OF LONGBOAT KEY,

LLC, as set forth in the Notices and Complaint, and (2) concurrently retaining jurisdiction over

this matter for purposes of dispute resolution under the Settlement Agreement.


///
///


                                              Page 2
  Case 8:21-cv-00144-AAS Document 36 Filed 06/17/21 Page 3 of 5 PageID 337




Date: June 17, 2021                AQUA TERRA AERIS LAW GROUP


                                            /s/Jason R. Flanders
                                            Jason R. Flanders
                                            Counsel for Plaintiff, Suncoast
                                            Waterkeeper


Date: June 17, 2021                LEWIS LONGMAN WALKER


                                            /s/Kevin Hennessy
                                            Kevin Hennessy
                                            Counsel for Defendant, Suncoast
                                            Metals, LLC




                                   Page 3
  Case 8:21-cv-00144-AAS Document 36 Filed 06/17/21 Page 4 of 5 PageID 338




                                    [PROPOSED] ORDER

Good cause appearing, and the parties having stipulated and agreed, IT IS HEREBY ORDERED

that pursuant to Federal Rule of Civil Procedure 41(a)(2), WATERKEEPER’s claims as to

SUNCOAST METALS, LLC, and PARADISE PROPERTIES OF LONGBOAT KEY, LLC, as

set forth in the Notices and Complaint, are dismissed with prejudice, and the Court shall retain

jurisdiction over this matter for purposes of dispute resolution and enforcement of the Settlement

Agreement, attached hereto as Exhibit 1 and incorporated by reference.

PURSUANT TO STIPULATION, IT IS SO ORDERED.

Dated: _________________, 2021



                                                     Hon. AMANDA ARNOLD SANSONE
                                                     United States Magistrate Judge
  Case 8:21-cv-00144-AAS Document 36 Filed 06/17/21 Page 5 of 5 PageID 339




                         CERTIFICATE OF SERVICE

      I hereby certify that on June 17, 2021, a true and correct copy of the
foregoing was electronically served by me on the following:


Kevin Hennessy
100 Second Avenue South, Suite 501-S
St. Petersburg, Florida 33701
Email: khennessy@llw-law.com
Counsel for Defendants

Nicole Poot
100 Second Avenue South, Suite 501-S
St. Petersburg, Florida 33701
Email: npoot@llw-law.com
Counsel for Defendants


Date: June 17, 2021                          AQUA TERRA AERIS LAW GROUP


                                             /s/ Jason R. Flanders
                                             Jason R. Flanders
                                             Counsel for Plaintiff, Suncoast
                                             Waterkeeper
